DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 04/28/2022, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 04/28/2022, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1 and 7. 
Applicants have canceled claims 6 and 9.
Applicants have introduced new claims 10-15.
Claims 4-5 were previously withdrawn from further consideration, in the Office Action mailed on 02/01/2022.
Claims 1-3, 7-8, and 10-15 are the current claims hereby under examination.
Election/Restrictions
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, drawn to the health parameter being a blood pressure or a heart rate, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2022.
Claim Objections - Withdrawn
Response to Arguments
Applicant’s arguments, see page 6 of Remarks, filed 04/28/2022, with respect to claims 1 and 7 have been fully considered and are persuasive.  The objections of claims 1 and 7 has been withdrawn. 
Claim Rejections - 35 USC § 102 - Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, see pages 6-8 of Remarks, filed 04/28/2022, with respect to claims 1-3 and 7-8 have been fully considered and are persuasive. Applicants have amended independent claims 1 and 7. The 102(a)(2) rejection of claims 1-3 and 7-8 has been withdrawn. 
Claim Rejections - 35 USC § 103 - Withdrawn and Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7-8, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath, in view of Yong et al. (Pub. No. US 2019/0097328), hereinafter referred to as Yong.
The claims are generally directed towards a method for monitoring a health parameter in a person, the method comprising: transmitting radio waves below a skin surface of the person and across a range of stepped frequencies; receiving radio waves on a two-dimensional array of receive antennas, the received radio waves including a reflected portion of the transmitted radio waves across the range of stepped frequencies; generating data that corresponds to the received radio waves, wherein the data includes amplitude and phase data; determining a value that is indicative of the health parameter in the person in response to the amplitude and phase data; wherein radio waves are transmitted from at least two different transmit antennas that have at least two different polarization orientations according to an ON/OFF state of transmit components of an integrated circuit (IC) device that correspond to each of the at least two different transmit antennas; and wherein radio waves are received on 1) a first set of receive antennas in the two- dimensional array of receive antennas that have polarization orientations that correspond to a first polarization orientation of the at least two different polarization orientations, and 2) a second set of receive antennas in the two-dimensional array of receive antennas that have polarization orientations that correspond to a second polarization orientation of the at least two different polarization orientations.
Regarding Claim 1, Leath discloses a method for monitoring a health parameter in a person (para. [0072], “method for detecting the presence of and/or measuring the concentration of, a substance within an object, … utilizing the non-invasive sensing system…”), the method comprising: 
transmitting radio waves below a skin surface of the person (para. [0172], “first transmitting antenna … for transmitting electromagnetic radiation signals into (and through) the skin surface of the human being”) and across a range of stepped frequencies (para. [0192], “first antenna transmits electromagnetic radiation signals in the form of continuous waves, with frequencies of between 4 Mhz to 4 Ghz …” and para. [0199], “rapidly generate through a series of chirps at different frequencies”); 
receiving radio waves on a two-dimensional array of receive antennas  (Fig. 2, elements 5, Fig. 8, and para. [0093], “there may be two transmitting antennae and three receiving antennae; or four transmitting antenna and four receiving antennae…”), the received radio waves including a reflected portion of the transmitted radio waves across the range of stepped frequencies (para. [0173], “the system also includes a second receiving antenna … for receiving the electromagnetic radiation signals that are reflected back to, or towards, the same region or area of skin surface, due to transmitted electromagnetic radiation signals having interacted with the glucose molecules within an artery/vein …”); 
generating data that corresponds to the received radio waves, wherein the data includes amplitude and phase data (para. [0215], “received signal 6 is analyzed in the SPU by initially digitizing the received signal and then breaking the digitized signal down into spectra or spectral file”, para. [0216], “break the signal down into spectra, or spectral file, including power loss and phase and time of flight”, the power loss and phase being the amplitude and phase data of the signal); 
determining a value that is indicative of the health parameter in the person in response to the amplitude and phase data (para. [0078], “software programs and/or algorithms for transforming the spectra or spectral file … into a measurement of the concentration …”, para. [0217-0218], “analyzed spectrally using chemometric methods, such as and foe example, N-PLS, PCA, Neural network analysis .. to resolve the component of interest .. allow the person’s blood glucose levels to be determined …”, para. [0200], “characterized using several techniques … S parameters, transmission line parameters”, and para. [0204], “phase and attenuation at different frequencies …”);
wherein radio waves are transmitted from at least two different transmit antennas (Fig. 8, elements 2). 
However, Leath does not explicitly disclose wherein radio waves are transmitted from at least two different transmit antennas that have at least two different polarization orientations according to an ON/OFF state of transmit components of an integrated circuit (IC) device that correspond to each of the at least two different transmit antennas; and wherein radio waves are received on 1) a first set of receive antennas in the two-dimensional array of receive antennas that have polarization orientations that correspond to a first polarization orientation of the at least two different polarization orientations, and 2) a second set of receive antennas in the two-dimensional array of receive antennas that have polarization orientations that correspond to a second polarization orientation of the at least two different polarization orientations.
Yong teaches of a phased antenna array (Fig. 3) for transmitting and receiving signals from multiple antennas (Fig. 3, elements 40) in a millimeter range (Abstract). Yong further teaches that the antenna arrays are configured to generate radio-frequency signals with a first polarization, and a second set of antenna arrays are configured to generate radio-frequency signals at a second polarization orientation, which is caused according to an activated and deactivated state, which include components in an integrated circuit device (para. [0025], [0029], [0039], and [0061]). Yong further teaches that sets of receiving antennas correspond to the first and second polarization orientations (para. [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmit antennas and receive antennas disclosed by Leath to additionally include activating and deactivating individual sets of transmit/receive antennas to allow for multiple polarization orientations. Yong teaches that adjusting polarization orientations of the transmit/receive antenna sets can be done in response due to polarization mismatch, which would allow for the control circuitry to ensure accurate results (para. [0006] and [0067]). Yong further teaches that allowing for certain transmit/receive antennas to be turned on and off allows for an optimum antenna to send and receive information (para. [0041]). One of ordinary skill would have recognized that the teaches of Yong would improve the antenna system of Leath and yield the predictable results of improving the determination of a health parameter by selecting optimum transmit and receive antennas.
Regarding Claim 2, modified Leath discloses the method of claim 1, wherein the phase data corresponds to a phase shift in the received radio waves (para. [0197], “reflected signals also undergo a phase change and a change in attenuation due to having interact with the glucose molecules … dielectric effects that are measured by the VNA in order to produce the spectral file…”, and para. [0202-204]).
Regarding Claim 3, modified Leath discloses the method of claim 1, wherein the health parameter is blood glucose level (para. [0197], “produce the spectral file, which is ultimately turned into a blood glucose reading…”).
Regarding Claim 7, Leath discloses a method for monitoring a blood glucose level in a person (para. [0072], “method for detecting the presence of and/or measuring the concentration of, a substance within an object, … utilizing the non-invasive sensing system…” and para. [0197], “produce the spectral file, which is ultimately turned into a blood glucose reading…”), the method comprising: 
transmitting radio waves below a skin surface of the person (para. [0172], “first transmitting antenna … for transmitting electromagnetic radiation signals into (and through) the skin surface of the human being”) and across a range of stepped frequencies (para. [0192], “first antenna transmits electromagnetic radiation signals in the form of continuous waves, with frequencies of between 4 Mhz to 4 Ghz …” and para. [0199], “rapidly generate through a series of chirps at different frequencies”); 
receiving radio waves on a two-dimensional array of receive antennas (Fig. 2, elements 5, Fig. 8, and para. [0093], “there may be two transmitting antennae and three receiving antennae; or four transmitting antenna and four receiving antennae…”), the received radio waves including a reflected portion of the transmitted radio waves across the range of stepped frequencies (para. [0173], “the system also includes a second receiving antenna … for receiving the electromagnetic radiation signals that are reflected back to, or towards, the same region or area of skin surface, due to transmitted electromagnetic radiation signals having interacted with the glucose molecules within an artery/vein …”); 
generating data that corresponds to the received radio waves, wherein the data includes amplitude and phase data (para. [0215], “received signal 6 is analyzed in the SPU by initially digitizing the received signal and then breaking the digitized signal down into spectra or spectral file”, para. [0216], “break the signal down into spectra, or spectral file, including power loss and phase and time of flight”, the power loss and phase being the amplitude and phase data of the signal); 
determining a value that is indicative of the blood glucose level in the person in response to the amplitude and phase data (para. [0078], “software programs and/or algorithms for transforming the spectra or spectral file … into a measurement of the concentration …”, para. [0217-0218], “analyzed spectrally using chemometric methods, such as and foe example, N-PLS, PCA, Neural network analysis .. to resolve the component of interest .. allow the person’s blood glucose levels to be determined …”, para. [0200], “characterized using several techniques … S parameters, transmission line parameters”, para. [0204], “phase and attenuation at different frequencies …”, and para. [0197], “produce the spectral file, which is ultimately turned into a blood glucose reading…”);
wherein radio waves are transmitted from at least two different transmit antennas (Fig. 8, elements 2).
However, Leath does not explicitly disclose wherein radio waves are transmitted from at least two different transmit antennas that have at least two different polarization orientations according to an ON/OFF state of transmit components of an integrated circuit (IC) device that correspond to each of the at least two different transmit antennas; and wherein radio waves are received on 1) a first set of receive antennas in the two- dimensional array of receive antennas that have polarization orientations that correspond to a first polarization orientation of the at least two different polarization orientations, and 2) a second set of receive antennas in the two-dimensional array of receive antennas that have polarization orientations that correspond to a second polarization orientation of the at least two different polarization orientations.
Yong teaches of a phased antenna array (Fig. 3) for transmitting and receiving signals from multiple antennas (Fig. 3, elements 40) in a millimeter range (Abstract). Yong further teaches that the antenna arrays are configured to generate radio-frequency signals with a first polarization, and a second set of antenna arrays are configured to generate radio-frequency signals at a second polarization orientation, which is caused according to an activated and deactivated state, which include components in an integrated circuit device (para. [0025], [0029], [0039], and [0061]). Yong further teaches that sets of receiving antennas correspond to the first and second polarization orientations (para. [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmit antennas and receive antennas disclosed by Leath to additionally include activating and deactivating individual sets of transmit/receive antennas to allow for multiple polarization orientations. Yong teaches that adjusting polarization orientations of the transmit/receive antenna sets can be done in response due to polarization mismatch, which would allow for the control circuitry to ensure accurate results (para. [0006] and [0067]). Yong further teaches that allowing for certain transmit/receive antennas to be turned on and off allows for an optimum antenna to send and receive information (para. [0041]). One of ordinary skill would have recognized that the teaches of Yong would improve the antenna system of Leath and yield the predictable results of improving the determination of a health parameter by selecting optimum transmit and receive antennas.
Regarding Claim 8, modified Leath discloses the method of claim 7, wherein the phase data corresponds to a phase shift in the received radio waves (para. [0197], “reflected signals also undergo a phase change and a change in attenuation due to having interact with the glucose molecules … dielectric effects that are measured by the VNA in order to produce the spectral file…”, and para. [0202-204]).
Regarding Claim 10, modified Leath discloses the method of claim 1.
However, modified Leath does not explicitly disclose setting the transmit components that correspond to the transmit antennas that have the first polarization orientation in an ON state and setting the transmit components that correspond to transmit antennas that have the second polarization orientation in an OFF state during a first transmit interval; and setting the transmit components that correspond to transmit antennas that have the first polarization orientation in an OFF state and setting the transmit components that correspond to the transmit antennas that have the second polarization orientation in an ON state during a second transmit interval.
Yong further teaches that transmit components and transmit antennas are switched into use while other transmit components and transmit antennas are switched out of use, for periods of time and in use/out of use switches (para. [0039] and [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmit components and antennas disclosed by modified Leath to explicitly include having certain antennas in use while other antennas are out of use. Yong teaches that allowing for certain transmit/receive antennas to be turned on and off allows for an optimum antenna to send and receive information (para. [0041]). One of ordinary skill would have recognized that the teaches of Yong would improve the antenna system of Leath and yield the predictable results of improving the determination of a health parameter by selecting optimum transmit and receive antennas.
Regarding Claim 11, modified Leath discloses the method of claim 10, wherein the first polarization orientation and the second polarization orientation are orthogonal to each other (Yong, para. [0061], “second polarization that is orthogonal to the first polarization”).
Regarding Claim 12, modified Leath discloses the method of claim 10.
However, modified Leath does not explicitly disclose wherein the transmit components are antenna- specific power amplifiers.
Yong further teaches that the multiple antennas include individual phase and magnitude controllers to allow for generation of an antenna signal (Fig. 3, elements 62-N, and para. [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmit components disclosed by modified Leath to explicitly include antenna-specific power amplifiers and controllers. Yong further teaches that individual controllers allows for specific adjustments to be made to the corresponding antenna (para. [0043]). Further, one of ordinary skill would recognize that allow for individual control of the antennas allows for certain antennas to be switched on, while others remain off.
Regarding Claim 13, modified Leath discloses the method of claim 7.
However, modified Leath does not explicitly disclose setting the transmit components that correspond to the transmit antennas that have the first polarization orientation in an ON state and setting the transmit components that correspond to transmit antennas that have the second polarization orientation in an OFF state during a first transmit interval; and setting the transmit components that correspond to transmit antennas that have the first polarization orientation in an OFF state and setting the transmit components that correspond to the transmit antennas that have the second polarization orientation in an ON state during a second transmit interval.
Yong further teaches that transmit components and transmit antennas are switched into use while other transmit components and transmit antennas are switched out of use, for periods of time and in use/out of use switches (para. [0039] and [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmit components and antennas disclosed by modified Leath to explicitly include having certain antennas in use while other antennas are out of use. Yong teaches that allowing for certain transmit/receive antennas to be turned on and off allows for an optimum antenna to send and receive information (para. [0041]). One of ordinary skill would have recognized that the teaches of Yong would improve the antenna system of Leath and yield the predictable results of improving the determination of a health parameter by selecting optimum transmit and receive antennas.
Regarding Claim 14, modified Leath discloses the method of claim 13, wherein the first polarization orientation and the second polarization orientation are orthogonal to each other (Yong, para. [0061], “second polarization that is orthogonal to the first polarization”).
Regarding Claim 15, modified Leath discloses the method of claim 13.
However, modified Leath does not explicitly disclose wherein the transmit components are antenna- specific power amplifiers.
Yong further teaches that the multiple antennas include individual phase and magnitude controllers to allow for generation of an antenna signal (Fig. 3, elements 62-N, and para. [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transmit components disclosed by modified Leath to explicitly include antenna-specific power amplifiers and controllers. Yong further teaches that individual controllers allows for specific adjustments to be made to the corresponding antenna (para. [0043]). Further, one of ordinary skill would recognize that allow for individual control of the antennas allows for certain antennas to be switched on, while others remain off.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting - Withdrawn
Response to Arguments
Applicant’s arguments, see pages 6-9 of Remarks, filed 04/28/2022, with respect to claims 1-9 have been fully considered and are persuasive. Applicants have amended the claims to both applications that recite mutually exclusive limitations. The provisional nonstatutory double patenting rejection of claims 1-9 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791